DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes Formula (2) and Formula (3).  Each of these formulas include incomplete structures as indicated below:  

    PNG
    media_image1.png
    363
    699
    media_image1.png
    Greyscale

It is not clear what (if any) additional structure or structures are included within the scope of Claim 9 based on these portions of Formula (2) and Formula (3).  Therefore, the full metes and bounds of Claim 9 cannot be determined.
The term “long chain” in claim 10 is a relative term which renders the claim indefinite. The term “long chain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would be unable to determine the range of aliphatic chain lengths included within the scope of the claimed maleimide resin containing aliphatic long chain structure.  Therefore, the full metes and bounds of Claim 10 cannot be determined.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0371243) in view of Demir et al. (Reactive & Functional Polymers, 2013, vol. 73, p. 346-359).
Regarding Claim 1, Hu teaches a resin composition which comprises 15-60 parts by weight of a benzoxazine resin and 30-90 parts by weight of a maleimide resin.  Hu’s 
In the same field of endeavor, Demir teaches thermally curable benzoxazine prepolymers (Title).  Demir recognizes that polybenzoxazines are useful in a wide range of applications including printed circuit boards (p. 346, Introduction).  The prepolymers are obtained through a variety of synthetic approaches which utilize compounds reading on a crosslinking agent.  
For example, prepolymers obtained via esterification include a reaction product of a bis(benzoxazine) compound and adipyl chloride, a difunctional compound capable of acting as a crosslinking agent (p. 350, section 3.1).  Alternatively, prepolymers may be obtained by esterification with a polyfunctional compound such as pyromellitic anhydride or hexafluorodiphthalic anhydride (p. 351, Scheme 6).  These tetrafunctional compounds are capable of acting as crosslinking agents and incorporate additional reactive functional groups into the prepolymer chain.  In an alternate approach, a comonomer including two acetylene groups is used to obtain a product containing reactive triple bonds in the prepolymer chain (p. 352, Scheme 11).  
Additional prepolymers obtained from di- or poly-functional comonomers are illustrated in Table 1 beginning at page 353.  Each of the di-or poly-functional comonomers are capable of functioning as crosslinking agents.  Each of the resulting prepolymers retain reactive functional groups including benzoxazine groups and in some cases contain additional functional groups derived from the comonomer.  One of ordinary skill in the art will recognize that these residual functional groups are capable of participating in further polymerization to obtain a final product having a higher molecular 
Demir’s benzoxazine prepolymers are described as high performance polymers possessing good thermal properties including thermal degradation, char yield, and Tg, as well as good mechanical properties such as storage modulus, flexural modulus, and flexural strength (p. 358, section 4).  More generally, Demir’s prepolymers increase design flexibility and satisfy the demands of polybenzoxazine based thermosets such as flexibility, processability, lower curing temperature, and improved thermal stability and mechanical properties (p. 358, section 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to select Demir’s benzoxazine prepolymers for use as Hu’s benzoxazine.  Demir’s products are suggested for use in similar applications including printed circuit boards; offer increased design flexibility; and exhibit improved flexibility and processability, lower curing temperature, and improved thermal stability and mechanical properties.  Modification in this way reads on Claim 1.
Regarding Claim 6, Demir teaches the use of bisphenol A benzoxazine resins (see, e.g., p. 347, Schemes 1 and 3; p. 350, Scheme 5; p. 351, Schemes 6, 7, and 8; p. 352, Schemes 9, 10, and 11).
Regarding Claim 10, Hu’s examples employ polyphenylmethane maleimide (p. 10, [0109]).  Additional maleimide resins falling within the scope of Claim 10 are disclosed at page 3, [0034].  
Regarding Claim 11, Hu’s composition may further comprise an epoxy resin (p. 1, [0011]), a polyphenylene oxide resin (identical to polyphenylene ether), cyanate ester resin, polyolefin, styrene maleic anhydride, amine curing agent, polyamide, and polyimide (p. 2, [0021]).
Regarding Claim 12, Hu’s composition may include a curing accelerator, flame retardant, inorganic filler, solvent, toughening agent, and silane coupling agent (p. 2, [0022]).
Regarding Claim 13, Hu teaches a prepreg, a resin film, a resin film with copper foil, a laminate, and a printed circuit board (p. 8, [0070]).
Regarding Claim 14, Hu teaches a dissipation factor measured by reference to JIS C2565 of less than or equal to 0.0060 (p. 2, [0020]).
Regarding Claim 15, Hu teaches a peel strength according to IPC-TM-650 2.4.8 of 4.0-9.0 lb/in (p. 2, [0017]).  
Regarding Claim 16, Hu teaches a T288 thermal resistance measured according to IPC-TM-650 2.4.24.1 of greater than or equal to 300 minutes (p. 2, [0019]).
Regarding Claims 17 and 18, Hu and Demir are silent with respect to T300 thermal resistance and reflow shrinkage.  Nevertheless, modification of Hu in view of Demir satisfies all compositional limitations of Claim 1, all structural limitations of Claim 13, and results in identical physical properties including dissipation factor, peel strength, and T288 thermal resistance.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has 

Allowable Subject Matter

Claims 2-5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 is indefinite as a result of the issues discussed above with respect to Formulas (2) and (3).  Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended in such a way as to overcome the rejection under 35 U.S.C. 112(b).
The closest prior art with respect to Claims 2-5, 7, and 8 is Demir.  Demir teaches prepolymers of benzoxazines and comonomers which are comparable to a crosslinking agent as discussed above.  However, Demir does not teach or suggest the crosslinking agents recited by Claims 2-4 or 7.  
Demir’s prepolymers also lack the structure recited by Formula 1 of Claim 8 or Formulas (2)-(9) of Claim 9.  Demir does not teach ring-opening polymerization or pre-polymerization of the benzoxazine rings that would be required to arrive at the structures of Formulas (1)-(9).  
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 8,410,202) teaches benzoxazine thermoset resins having the following repeating structure:

    PNG
    media_image2.png
    345
    379
    media_image2.png
    Greyscale

where R is a substituent such as alkyl or aryl (col. 6, lines 15-35).  This is comparable to the structure of Formula (1) where each of R3-R6 are hydrogen.  Claim 8 excludes benzoxazine prepolymers where each of R3-R6 are hydrogen.  Wu’s benzoxazine is used in coating compositions in combination with a functionalized polyfluoropolyether.  The coating compositions do not include a maleimide resin.
Rong et al. (US 2014/0154939) teaches a low dielectric resin composition comprising an epoxidized butadiene resin and a benzoxazine resin.  The composition is used in prepregs and copper foil laminates which are formed into printed circuit boards (Abstract).  The benzoxazine may be a prepolymer containing a double bond formed from compounds such as allyl benzoxazine.  The unsaturated benzoxazine prepolymer may be radically polymerized with residual double bonds in the epoxidized polybutadiene.  This avoids the problem of phase separation in the final product (p. 2-3, [0042]).  
The reaction product of unsaturated benzoxazine prepolymer and epoxidized polybutadiene is comparable to a prepolymer of crosslinking agent and benzoxazine resin where the crosslinking agent is an epoxy-functional polybutadiene.  Rong does not teach a general formula or structure associate with such reaction products.  However, based on the description it is evident that such products would fall outside the scope of Formula (1) recited in Claim 8 or Formulas (8) and (9) recited in Claim 9 which are also reaction products of a benzoxazine prepolymer and a polybutadiene.
Rong generally recognizes that bismaleimide-type resins may be used in forming dielectric copper clad plates (p. 1, [0003]) but does not suggest the use of a maleimide resin.  Rong describes bismaleimide-based products as suffering from high price and complex processing (p. 1, [0003]).  The reference’s composition is understood to be taught as an alternative to previously known compositions such as maleimides.  Therefore, the claimed invention is neither anticipated by nor obvious over Rong.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762